Exhibit 10.1

Execution Version

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of June 7, 2019 (this “Agreement”), is entered into by and among TARGA RESOURCES
PARTNERS LP, a Delaware limited partnership (the “Borrower”), each other Loan
Party party hereto, BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and the Lenders party hereto. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders party thereto from time to time and the other agents and parties party
thereto from time to time entered into that certain Fourth Amended and Restated
Credit Agreement, dated as of June 29, 2018 (as amended, restated, supplemented
or modified prior to the date hereof, the “Original Credit Agreement” and the
Original Credit Agreement as amended hereby, the “Credit Agreement”) pursuant to
that certain Third Amendment and Restatement Agreement, dated as of June 29,
2018;

WHEREAS, the Borrower has requested that the Required Lenders agree to amend
certain provisions of the Original Credit Agreement as further set forth herein;
and

WHEREAS, the Lenders party hereto (constituting the Required Lenders) are
willing to agree to such amendments subject to certain conditions.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Original Credit Agreement. On the Effective Date (as
defined below), the Original Credit Agreement shall be amended as follows:

(a) The following definitions are hereby added to Section 1.01 of the Original
Credit Agreement where alphabetically appropriate:

“First Amendment” means the First Amendment to Fourth Amended and Restated
Credit Agreement, dated as of June 7, 2019, by and among the Borrower, the
Administrative Agent and the Lenders and other parties party thereto.

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.



--------------------------------------------------------------------------------

(b) Clause (ii) of the last paragraph of the definition of “Consolidated
Adjusted EBITDA” in Section 1.01 of the Original Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to, (a) with respect to any period ending before
June 30, 2019, 20% of the total actual Consolidated EBITDA for such period,
(b) with respect to any period ending on June 30, 2019, September 30, 2019,
December 31, 2019, March 31, 2020, or June 30, 2020, 30% of the total actual
Consolidated EBITDA for such period and (c) with respect to any period ending
after June 30, 2020, 20% of the total actual Consolidated EBITDA for such
period. In the case of each of the foregoing (a), (b) and (c), total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments.

(c) The first proviso in the definition of “Consolidated EBITDA” in Section 1.01
of the Original Credit Agreement is hereby amended and restated in its entirety
to read as follows:

provided, however, notwithstanding the foregoing, (A) net income attributable to
Unrestricted Subsidiaries (other than Included Unrestricted Subsidiaries for
such period) shall not be considered in calculating Consolidated EBITDA, but
actual cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries shall be included in calculating
Consolidated EBITDA in respect of any fiscal quarter if such distributions
(x) are received by the Borrower or any of its Consolidated Restricted
Subsidiaries on or prior to the date of determination of Consolidated EBITDA for
the applicable calculation period and (y) have not been included in calculating
Consolidated EBITDA for a prior fiscal quarter, and (B) actual cash
distributions to the Borrower and its Consolidated Restricted Subsidiaries by
any Persons that are not Subsidiaries shall be included in calculating
Consolidated EBITDA in respect of any fiscal quarter if such distributions
(x) are received by the Borrower or any of its Consolidated Restricted
Subsidiaries on or prior to the date of determination of Consolidated EBITDA for
the applicable calculation period and (y) have not been included in calculating
Consolidated EBITDA for a prior fiscal quarter.

(d) The last sentence of the definition of “Included Unrestricted Subsidiary” in
Section 1.01 of the Original Credit Agreement is hereby amended and restated in
its entirety to read as follows:

For the avoidance of doubt, it is acknowledged and agreed that (y) nothing in
the limited liability company agreements of (A) Targa Pipeline Mid-Continent
WestOk, LLC, Targa Pipeline Mid-Continent WestTex, LLC, or Grand Prix Pipeline
LLC, in each case, as in effect on the Closing Date, or (B) Targa Train 7 LLC as
in effect on the First Amendment Effective Date, constitutes a preferential
right to Restricted Payments for the purposes of clause (vii) above and
(z) clause (viii) above shall not prevent Cedar Bayou Fractionators, L.P. from
being designated as an Included Unrestricted Subsidiary so long as its limited
partnership interests that are owned by the Borrower or any of its Affiliates
are owned by the Borrower or a Restricted Subsidiary and are subject to Liens
under Security Documents.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Unrestricted Subsidiary” in Section 1.01 of the Original
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Unrestricted Subsidiary” means (a) each Person listed on Schedule 1.01B hereto
and (b) any Subsidiary which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 6.17.

(f) Article I of the Original Credit Agreement is hereby amended by inserting a
new Section 1.07 as follows:

Section 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

(g) Article X of the Original Credit Agreement is hereby amended by inserting a
new Section 10.24 as follows:

Section 10.24    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding

 

3



--------------------------------------------------------------------------------

under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 2. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions (the date
on which such conditions are satisfied, the “Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by (i) the Borrower, (ii) each other Loan
Party, and (iii) the Required Lenders;

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including (i) to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower

 

4



--------------------------------------------------------------------------------

under the Credit Agreement and (ii) for the account of each Lender that has
delivered a signature page approving this Agreement, a fee in an amount equal to
five basis points on its Revolving Credit Commitment on the Effective Date;

(c) Each of the representations and warranties made by any Loan Party in or
pursuant to the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date except to the extent such representations and warranties
expressly refer to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date); provided that any representation or warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates; and

(d) No Default or Event of Default shall have occurred and be continuing on the
Effective Date.

SECTION 3. Effect of Agreement.

(a) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(b) The parties hereto acknowledge and agree that (i) the Obligations are in all
respects continuing with the terms, conditions, covenants and agreements
contained in the Original Credit Agreement being modified only to the extent
provided in this Agreement; and (ii) the Liens and security interests as granted
under the Security Documents securing payment of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations are in all respects
continuing in full force and effect. From and after the Effective Date, the
terms “Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import as used in the Credit Agreement, and the term “Credit Agreement”
as used in the other Loan Documents, shall mean the Original Credit Agreement as
modified by this Agreement, as may be further amended, supplemented or otherwise
modified from time to time.

(c) This Agreement shall constitute a Loan Document for all purposes of the
Credit Agreement and shall be administered and construed pursuant to the terms
of the Credit Agreement.

SECTION 4. Reaffirmation of Guaranty and Security. The Borrower and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement, the Guaranty and the Security Documents
continue to be in full force and effect, (b) affirms and confirms all of its
obligations and liabilities under the Credit Agreement and each other Loan
Document, including its guarantee of the Obligations, the Cash Management
Obligations and the Secured Swap Obligations and the pledge of and/or grant of a
security interest in its assets as Collateral pursuant to the Security Documents
to secure the Obligations, the Cash Management Obligations and the Secured Swap
Obligations, all as provided in the Guaranty and the Security Documents, and
acknowledges and agrees that such obligations,

 

5



--------------------------------------------------------------------------------

liabilities, guarantee, pledge and grant continue in full force and effect in
respect of, and to secure, the “Obligations”, the “Cash Management Obligations”
and the “Secured Swap Obligations” under the Credit Agreement and the other Loan
Documents, (c) certifies that each of the representations and warranties made by
any Loan Party in or pursuant to the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date except to the extent such
representations and warranties expressly refer to an earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date); provided that any representation or warranty
that is qualified as to materiality, “Material Adverse Effect” or similar
language is true and correct (after giving effect to any qualification therein)
in all respects on such respective dates and (d) certifies that no Default or
Event of Default has occurred and is continuing on the Effective Date.

SECTION 5. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and other parties hereto. This Agreement may
be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission (including .pdf
format) shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 6. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH
FURTHER IN SECTION 10.14 AND SECTION 10.15 OF THE ORIGINAL CREDIT AGREEMENT AS
IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 8. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

THIS AGREEMENT, THE ORIGINAL CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

TARGA RESOURCES PARTNERS LP, as Borrower By:   Targa Resources GP LLC, its sole
general partner By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer TARGA RESOURCES
OPERATING LLC TARGA RESOURCES OPERATING GP LLC TARGA INTRASTATE PIPELINE LLC
TARGA LIQUIDS MARKETING AND TRADE LLC TARGA LOUISIANA INTRASTATE LLC TARGA
MIDSTREAM SERVICES LLC TARGA DOWNSTREAM LLC TARGA GAS MARKETING LLC TARGA GAS
PIPELINE LLC TARGA MLP CAPITAL LLC TARGA CAPITAL LLC TARGA NGL PIPELINE COMPANY
LLC TARGA TRANSPORT LLC TARGA GAS PROCESSING LLC TARGA COGEN LLC TARGA CRUDE
MARKETING LLC TARGA CRUDE PIPELINE LLC VERSADO GAS PROCESSORS, L.L.C. TARGA
CHANNEL VIEW LLC By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

SLIDER WESTOK GATHERING, LLC TARGA CHANEY DELL LLC TARGA MIDKIFF LLC TARGA
PIPELINE MID-CONTINENT
HOLDINGS LLC TARGA PIPELINE MID-CONTINENT LLC TARGA PIPELINE PARTNERS GP LLC TPL
ARKOMA HOLDINGS LLC TPL ARKOMA INC. TPL ARKOMA MIDSTREAM LLC TPL GAS TREATING
LLC TPL SOUTHTEX MIDSTREAM LLC TPL SOUTHTEX PIPELINE COMPANY LLC VELMA
INTRASTATE GAS TRANSMISSION COMPANY, LLC TARGA SOUTHOK NGL PIPELINE LLC TARGA
DELAWARE LLC TARGA MIDLAND LLC TARGA SOUTHERN DELAWARE LLC FCPP PIPELINE, LLC
FLAG CITY PROCESSING PARTNERS, LLC

By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer

TARGA PIPELINE OPERATING PARTNERSHIP LP TARGA PIPELINE PARTNERS LP By: Targa
Pipeline Partners GP LLC, its general partner

By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

TPL BARNETT LLC By: Targa Pipeline Mid-Continent Holdings LLC,
its sole member By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer PECOS PIPELINE LLC
TESUQUE PIPELINE, LLC By: TPL Barnett LLC, its sole member

By: Targa Pipeline Mid-Continent Holdings LLC,

its sole member

By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer VELMA GAS PROCESSING
COMPANY, LLC By: Targa Pipeline Mid-Continent LLC, its sole member By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer TARGA SOUTHTEX
MIDSTREAM COMPANY LP TPL SOUTHTEX GAS UTILITY COMPANY LP TPL SOUTHTEX MIDSTREAM
HOLDING
COMPANY LP TPL SOUTHTEX PROCESSING COMPANY LP TPL SOUTHTEX TRANSMISSION COMPANY
LP By: TPL SouthTex Pipeline Company LLC, its general partner By:  

/s/ Jennifer R. Kneale

Name:   Jennifer R. Kneale Title:   Chief Financial Officer

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Christopher DiBiase

  Name:   Christopher DiBiase   Title:   Director BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Christopher DiBiase

  Name:   Christopher DiBiase   Title:   Director

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

/s/ Sydney G. Dennis

  Name:   Sydney G. Dennis                                           Title:  
Director

CAPITAL ONE, NATIONAL

ASSOCIATION, as Lender

By  

/s/ Christopher Kuna

  Name:   Christopher Kuna   Title:   Vice President Citibank, N.A., as Lender
By  

/s/ Michael Zeller

  Name:   Michael Zeller   Title:   Vice President ROYAL BANK OF CANADA, as
Lender By  

/s/ Jason S. York

  Name:   Jason S. York   Title:   Authorized Signatory Wells Fargo Bank, N.A.,
as Lender By  

/s/ Emily Board                                        

  Name:   Emily Board   Title:   Vice President

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

Compass Bank, as Lender By  

/s/ Gabriela Azcarate                                        

  Name:   Gabriela Azcarate                                           Title:  
Senior Vice President GOLDMAN SACHS BANK USA, as Lender By  

/s/ Jamie Minieri

  Name:   Jamie Minieri   Title:   Authorized Signatory JPMorgan Chase Bank,
N.A., as Lender By  

/s/ Jorge Diaz Granados

  Name:   Jorge Diaz Granados   Title:   Authorized Officer MUFG Union Bank,
N.A., as Lender By  

/s/ Todd Vaubel

  Name:   Todd Vaubel   Title:   Director PNC Bank, National Association, as
Lender By  

/s/ Stephen Monto

  Name:   Stephen Monto   Title:   SVP

THE TORONTO-DOMINION BANK,

NEW YORK BRANCH, as Lender

By  

/s/ Maria Macchiaroli

  Name:   Maria Macchiaroli   Title:   Authorize Signatory

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as Lender By  

/s/ Darrell Holley

  Name:   Darrell Holley                                           Title:  
Managing Director By  

/s/ Anna C. Ferreira

  Name:   Anna C. Ferreira   Title:   Vice-President ING CAPITAL LLC, as Lender
By  

/s/ Subha Pasumarti

  Name:   Subha Pasumarti   Title:   Managing Director For any Lender requiring
a second signature line: By  

/s/ Alberto Mihelcic Bazzana

  Name:   Alberto Mihelcic Bazzana   Title:   Vice-President Morgan Stanley Bank
N.A., as Lender By  

/s/ Megan Kushner

  Name:   Megan Kushner   Title:   Authorized Signatory

The Bank of Nova Scotia, Houston Branch,

as Lender

By  

/s/ Joe Lattanzi

  Name:   Joe Lattanzi   Title:   Managing Director

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By  

/s/ Michael Maguire

  Name:   Michael Maguire   Title:   Executive Director SunTrust Bank, as Lender
By  

/s/ Brian Guffin

  Name:   Brian Guffin   Title:   Managing Director BRANCH BANKING AND TRUST
COMPANY, as Lender By  

/s/ Ryan K. Michael

  Name:   Ryan K. Michael   Title:   Senior Vice President BMO HARRIS BANK N.A.,
as Lender By  

/s/ Kevin Utsey

  Name:   Kevin Utsey   Title:   Managing Director CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as Lender By  

/s/ Trudy Nelson

  Name:   Trudy Nelson   Title:   Authorized Signatory By  

/s/ Scott W. Danvers

  Name:   Scott W. Danvers   Title:   Authorized Signatory

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

CITIZENS BANK N.A., as Lender By  

/s/ David Baron

  Name:   David Baron   Title:   Vice President CREDIT ARGICOLE CORPORATE AND
INVESTMENT BANK, as Lender By  

/s/ Darrell Stanley

  Name:   Darrell Stanley   Title:   Managing Director For any Lender requiring
a second signature line: By  

/s/ Michael Willis

  Name:   Michael Willis   Title:   Managing Director Fifth Third Bank, as
Lender By  

/s/ Larry Hayes

  Name:   Larry Hayes   Title:   Director REGIONS BANK, as Lender By  

/s/ David Valentine

  Name:   David Valentine   Title:   Managing Director The Huntington National
Bank, as Lender By  

/s/ Greg Ryan

  Name:   Greg Ryan   Title:   Managing Director

 

[Signature Page to Targa Resources First Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By  

/s/ Benjamin Leonard

  Name:   Benjamin Leonard   Title:   Vice President ZIONS BANCORPORATION, N.A.
DBA AMEGY BANK, as Lender By  

/s/ G. Scott Collins

  Name:   G. Scott Collins   Title:   Executive Vice President For any Lender
requiring a second signature line: By  

/s/ Patricia Gorzycki

  Name:   Patricia Gorzycki   Title:   Assistant Vice President Raymond James
Bank, N.A., as Lender By  

/s/ John Harris

  Name:   John Harris   Title:   Managing Director

 

[Signature Page to Targa Resources First Amendment]